People ex rel. Aidala v Warden, Suffolk County Corr. Facility (2016 NY Slip Op 03029)





People ex rel. Aidala v Warden, Suffolk County Corr. Facility


2016 NY Slip Op 03029


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-03094

[*1]The People of the State of New York, ex rel. Arthur L. Aidala, on behalf of Daniel Greenspan, petitioner, 
vWarden, Suffolk County Correctional Facility, etc., respondent.


Aidala, Bertuna & Kamins, P.C., New York, NY (Arthur L. Aidala, pro se of counsel), for petitioner.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Miller of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to set bail upon Suffolk County Indictment No. 2758/15.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger,  25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson,  48 NY2d 230).
DILLON, J.P., CHAMBERS, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court